                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    KNOXVILLE DIVISION

   ANN LEDFORD,                                     )
                                                    )
                  Plaintiff,                        )            3:20-CV-00325-DCLC-HBG
                                                    )
          vs.                                       )
                                                    )
   KNOX COUNTY, TENNESSEE, et al.,                  )
                                                    )
                  Defendants.                       )

                                               ORDER
         The parties have filed an Amended Joint Motion [Doc. 44] in which they inform the Court

  that they have scheduled mediation for March 3, 2021 and request that the Court set certain

  deadlines. Specifically, the parties request a deadline of March 10, 2021 to hold their Rule 26(f)

  conference, an April 2, 2021 deadline for Defendants’ responsive pleading, and scheduling of

  depositions for the weeks of April 19 and April 26, 2021. Generally, after all defendants have

  filed responsive pleadings, the Court issues a Case Management Order which sets the deadlines

  for the parties’ Rule 26(f) conference and for filing the parties’ Rule 26(f) report. Upon filing of

  the Rule 26(f) report, the Court may set a scheduling conference and issue a scheduling order.

         Considering that the defendants in this action have not responded to Plaintiff’s Second

  Amended Complaint and the parties have scheduled mediation, the Court finds that it is more

  appropriate to address the Rule 26(f) deadlines and deposition dates after mediation is concluded.

  Therefore, the joint motion [Doc. 44] is GRANTED IN PART. It is hereby ORDERED that the

  parties shall file a report of mediation by March 10, 2021. In the event mediation is unsuccessful,

  Defendants shall file their response to Plaintiff’s Second Amended Complaint by April 2, 2021.

         SO ORDERED:



                                                s/ Clifton L. Corker
                                                United States District Judge

Case 3:20-cv-00325-DCLC-HBG Document 45 Filed 02/11/21 Page 1 of 1 PageID #: 810
